Citation Nr: 1748767	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, rated as noncompensable prior to January 2, 2009, 10 percent from January 2, 2009 to prior to April 8, 2010, and 20 percent from April 8, 2010.  

2.  Entitlement to a higher rating for degenerative disc disease and degenerative joint disease of the cervical spine, rated as 10 percent prior to May 5, 2015 and 20 percent thereafter.   

3.  Propriety of the assignment of a separate 20 percent rating for right upper extremity radiculopathy. 

4.  Propriety of the assignment of a separate 20 percent for left upper extremity radiculopathy.  

5.  Propriety of the assignment of a separate 10 percent for right lower extremity radiculopathy. 

6.  Propriety of the assignment of a separate 10 percent for left lower extremity radiculopathy. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1987, November 2002 to October 2003, and February 2006 to January 2007.  He has additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a March 2012 rating decision, the RO increased the Veteran's rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine (thoracolumbar spine disability) to 10 percent, effective January 2, 2009; and to 20 percent, effective April 8, 2010.  In a May 2015 Decision Review Officer (DRO) decision, the rating for degenerative disc disease and degenerative joint disease of the cervical spine (cervical spine disability) was increased to 20 percent, effective May 5, 2015.  Inasmuch as higher ratings are available for all periods of the staged ratings for the thoracolumbar and cervical spine disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claims for the Veteran's thoracolumbar and cervical spine disabilities remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    
 
In December 2014, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.     

In February 2015, the Board remanded the claims for additional development.  At that time, the Board inferred the claim for a TDIU based on the evidence of record and pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the TDIU issue for additional development.   

In October 2015, the Board remanded the claims for additional development. 

With regard to the issues of propriety of separate ratings for radiculopathy with respect to all extremities, in the March 2012 rating decision, the RO assigned a separate 10 percent rating for left lower extremity radiculopathy, effective December 30, 2009.  In the May 2015 DRO decision, the RO assigned a separate 20 percent rating for each upper extremity, effective May 5, 2015, and a 10 percent rating for right lower extremity radiculopathy, effective March 3, 2015.  As these issues are part and parcel of the Veteran's higher rating claims for thoracolumbar and cervical spine disabilities, the propriety of such ratings is listed on the title page of this decision.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2016).

The Board notes that additional evidence, to include February and July 2016 correspondence from the Veteran, was added to the record after the issuance of a January 2016 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of all additional evidence in an October 2017 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  From January 15, 2007, the day after the Veteran's discharge from service, the evidence of record demonstrates X-ray evidence of arthritis of the thoracolumbar spine with competent evidence of painful motion.  

2.  From January 15, 2007 to prior to February 23, 2009, the Veteran's thoracolumbar spine disability did not result in forward flexion of 60 degrees or less, or a combined range of motion of 120 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

3.  From February 23, 2009, the Veteran's thoracolumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 50 degrees, at worst.  There is no showing of favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

4.  Prior to May 27, 2010, the Veteran's cervical spine disability did not result in forward flexion of 30 or less; or a combined range of motion of 170 degrees or less, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

5.  From May 27, 2010, the Veteran's cervical spine disability was manifested by forward flexion of the spine to 30 degrees, at worst.  There is no showing of favorable ankylosis of the entire cervical spine; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

6.  As of March 3, 2015, but no earlier, the Veteran's right upper extremity radiculopathy resulted in no more than mild incomplete paralysis of the radicular nerve.  

7.    As of March 3, 2015, but no earlier, the Veteran's left upper extremity radiculopathy resulted in no more than mild incomplete paralysis of the radicular nerve.  

8.  As of March 3, 2015, the Veteran's right lower extremity radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve. 

9.  As of December 9, 2008, but no earlier, the Veteran's left lower extremity radiculopathy resulted in no more than mild incomplete paralysis of the sciatic nerve. 

10.  The Veteran is not precluded from substantial and gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  From January 15, 2007 to prior to February 23, 2009, the criteria for a 10 percent rating, but no higher, for the Veteran's thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5243-5242, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

2.  From February 23, 2009, the criteria for a 20 percent rating, but no higher, for the thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5242 (2016).

3.  Prior to May 27, 2010, the criteria for an initial rating in excess of 10 percent rating for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5242 (2016).

4.  From May 27, 2010, the criteria for a 20 percent rating, but no higher, for the cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5242 (2016).

5.  As of March 3, 2015, but no earlier, the criteria for a 20 percent rating for right upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8613 (2016).

6.  As of March 3, 2015, but no earlier, the criteria for a 20 percent rating for left upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8613 (2016).

7.  The criteria for a rating in excess of 10 percent rating for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2016).

8.  As of December 9, 2008, but no earlier, the criteria for a 10 percent rating for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2016).

9.  The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.




A.  Thoracolumbar Spine

The Veteran filed his claim in July 2007.  He seeks an initial compensable rating prior to January 2, 2009, in excess of 10 percent from January 2, 2009 and in excess of 20 percent from April 8, 2010.  

Historically, the Veteran's thoracolumbar spine disability has been rated by analogy under diagnostic codes for degenerative arthritis of the spine and intervertebral disc syndrome (i.e. under Diagnostic Code 5243-5242).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The present thoracic spine disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, contemplates limitation of motion.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Relevant notes to the rating formula include Note (1), which specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Also, Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted for noncompensable limitation of motion for affected joints, provided that there is objective X-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  

Period from Separation from Service 

The Board finds that the Veteran is entitled to a 10 percent rating from January 15, 2007, the day after his discharge from service, to prior to February 23, 2009.  As discussed, the X-ray findings contained in the August 2007 VA examination report documents a finding of an arthritic condition of the thoracolumbar spine, namely mild degenerative disc disease of the lower thoracic spine.  The August 2007 examiner documented forward flexion of the thoracolumbar spine at 90 degrees and noted the objective finding of "[p]alpable spasm over bilateral trapezius muscle," indicative of painful limitation of motion, although not compensable under General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 10 percent, but no higher, is warranted for the thoracolumbar spine disability from January 15, 2007 to prior to February 23, 2009.  

The Board has considered whether a higher rating than 10 percent is warranted prior to February 23, 2009.  

A 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

At no point prior to February 23, 2009 has the Veteran's thoracolumbar spine been characterized by forward flexion limited to 60 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.   

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of thoracolumbar pain during the appeal period.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Despite the Veteran's complaints of stiffness, weakness, and aches, pain did not result in limitation of flexion to 60 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Forward flexion was found to be at 90 degrees during the August 2007 VA examination and 70 degrees with pain at the January 2009 VA examination.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of thoracolumbar spine pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 10 percent rating prior to February 23, 2009.  Further, while the August 2007 VA examiner noted "spasm over bilateral trapezius muscle," such did not result in abnormal gait as gait was found to be normal at the time.  The September 2008 VA examiner found that there was no evidence of spasm or guarding at the time.  Likewise, the January 2009 VA examiner found no evidence of spasm or guarding and specifically determined that muscle spasm or guarding, if any, was not severe enough to cause abnormal gait or spinal contour at the time.  Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent from January 15, 2007 to prior to February 23, 2009. 

Period from February 2009 Forward

The Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for his thoracolumbar spine disability from February 23, 2009.    

A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The February 2009 VA examination report (dated February 23, 2009) documents the Veteran's forward flexion as 50 degrees with pain on active motion.  The August 2011 DBQ report further reflects that the Veteran's forward flexion of the thoracolumbar spine was 60 degrees with pain beginning at 60 degrees, which also meets the criteria for a 20 percent rating (requiring forward flexion not greater than 60 degrees).   Therefore, a 20 percent rating is warranted for the Veteran's thoracolumbar spine disability from February 23, 2009, the date of the referenced VA examination report. 

However, the Board also finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his thoracolumbar spine disability for the appeal period from February 23, 2009.  As noted, a higher, 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  

At no point during the appeal period from February 23, 2009, has the Veteran's thoracolumbar spine been characterized by forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.  In this regard, despite the Veteran's complaints of pain, pain did not result in limitation of forward flexion to 30 degrees or less at any point during this appeal period.  Forward flexion was found to be at 50 degrees with pain at the February 2009 VA examination, 60 degrees with pain at the August 2011 DBQ examination, 80 degrees at the March 2015 DBQ examination, and 60 degrees at the May 2015 DBQ examination.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of thoracolumbar spine pain, to include stiffness, aches, and weakness, the clinical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 20 percent rating.  In fact, the August 2011 and May 2015 DBQ examiners indicated that the Veteran as able to perform repetitive use testing without additional loss of function or range of motion.   Further, there is no evidence of ankylosis, favorable or otherwise, of the entire thoracolumbar spine.  The February 2009, February 2015, March 2015, and May 2015 examiners specifically determined that there was no thoracolumbar spine ankylosis at those times.  

Moreover, the Veteran's thoracolumbar spine was consistently found to have range of motion on objective examination and did not otherwise manifest a spinal segment in neutral position, as required for favorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Further, no examiner has described any symptomatology tantamount to favorable ankylosis of the thoracolumbar spine during the appeal period.  Under these circumstances, a higher rating than the current 20 percent is not warranted for the Veteran's thoracolumbar spine disability from February 23, 2009, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has also considered whether the Veteran's service-connected thoracolumbar spine disability has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243 throughout the entire appeal period.  As the Veteran has not reported incapacitating episodes that required bedrest prescribed by a physician to meet the criteria under Diagnostic Code 5243 at any point during the appeal period, see February 2009 and May 2015 examination reports, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any point during the entire appeal period. 

With regard to potentially separate compensable ratings for neurological complications attributable to service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine, that issue is addressed separately below.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  

B.  Cervical Spine

The Veteran filed his claim in July 2007.  He seeks an initial rating in excess of 10 percent prior to May 5, 2015 and in excess of 20 percent from that date. 

Historically, the Veteran's cervical spine disability was rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Such disability is rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, contemplates limitation of motion.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or showing of muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Period Prior to May 2010

The Board finds that an initial in excess of 10 percent is not warranted prior to May 27, 2010.  As discussed, a 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

While the Veteran has reported neck pain, to include stiffness, weakness, pain did not result in limitation of cervical spine flexion to 30 degrees or less or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  Forward flexion was found to be limited to 45 degrees during the August 2007, September 2008, and February 2009 VA examinations, and 35 degrees with pain on active range of motion during the January 2009 VA examination.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of cervical spine pain, medical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 10 percent rating.  Further, no examiner during this appeal period has found muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  See September 2008, January 2009, and February 2009 VA examination reports.
Thus, a higher rating is not warranted for the Veteran's cervical spine disability prior to May 27, 2010 even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.
Period from May 2010 Forward

The Board finds that the Veteran is entitled to a 20 percent, but no higher, for his cervical spine disability from May 27, 2010.  In this regard, during the May 2010 VA examination (conducted on May 27, 2010), the Veteran's cervical spine flexion was limited to 40 degrees with pain beginning at 30 degrees.  As discussed, a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Therefore, based on the May 2010 examiner's finding of cervical spine flexion at 30 degrees with manifestation of pain, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent, but no higher, is warranted for the Veteran's cervical spine disability from May 27, 2010, the date of the referenced VA examination. 

The Board has considered whether a higher rating than the assigned 20 percent is warranted from May 27, 2010.  

A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.

At no point during the appeal period from May 27, 2010, has the Veteran's cervical spine been characterized by forward flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine, even in contemplation of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.  In this regard, cervical flexion was 30 degrees with pain, at worst, as noted in the May 2010 VA examination report.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Although the record reflects that the Veteran's complaints of cervical spine pain, to include reports of neck stiffness and constant pain, the clinical evidence does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc., that is not already contemplated by the currently assigned 20 percent rating.  In fact, the May 2015 DBQ examiner indicated that there was no additional loss of function or range of motion after performing three repetitions.  Moreover, the February and May 2015 DBQ examiners found that there was no ankylosis of the cervical spine, and despite the Veteran's report of neck stiffness, his neck was found to have a range of motion and did not otherwise describe symptomatology tantamount to favorable ankylosis of the cervical spine.  Therefore, an initial rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability from May 27, 2010, even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

The Board has also considered whether the Veteran's service-connected cervical spine disability has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243 throughout the entire appeal period.  As the Veteran has not reported incapacitating episodes that required bedrest prescribed by a physician to meet the criteria under Diagnostic Code 5243 at any point during the appeal period, see February 2009, February 2015, and May 2015 examination reports, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any point during the entire appeal period. 

With regard to potentially separate compensable ratings for neurological complications attributable to service-connected cervical spine disability, that issue is addressed separately below.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected cervical and thoracolumbar spine disability and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

As a final matter, regarding the Veteran's VA examinations, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of  Appeals for Veterans Claims (Court) has recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare.  

As discussed above, a May 2015 Disability Benefits Questionnaire (DBQ) examiner evaluating the Veteran's cervical and thoracolumbar spine disabilities noted the Veteran's flare ups and concluded that he was unable to opine without mere speculation whether the Veteran's flare ups for his respective disabilities significantly limited his functional ability due to pain, weakness, fatigability, or incoordination.  The Board finds that the May 2015 examiner's finding was based on all procurable and assembled medical evidence at the time, as he had reviewed the Veteran's description of his cervical and thoracolumbar spine flare ups, to include his report that thoracolumbar spine "flare[d] up on average [of] '5 days a week' or more and [that] these often last[ed] '4 to 5 hours' or even longer at times."  The Veteran further described that could not 'lift or bend or stoop' and that he "[could not] do what [he] used to" due to his back disability, which '. . . always slow[ed] [him] down.'  With regard to cervical spine flare ups, the Veteran reported that they worsened '[e]specially looking up at the ceiling' and occurred 'at least 5 days a week' and that such lasted 'a couple hours' on average. The Veteran also noted functional impairments of neck stiffness with constant pain and noted that he had to 'change position and [could not] look at the computer too long' and that when '[r]otating [his neck], if [he did] it too fast, [his] neck [got] caught, [which] really hurt . . . .'  Similarly, while a February 2015 Cervical Spine DBQ examiner opined that he could not opine without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with neck flare ups, such opinion was based on the Veteran's description of flare ups, in that they occurred "often with his [air conditioner repair] work, as he has to move head and neck often."  Therefore, the Board finds these examination reports adequate and that they comply with the responsibilities set forth in Sharp, 29 Vet. App. at 33.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Further, a May 2010 VA examiner wrote that he could not express additional limitation during a flare up without speculation as to cervical and thoracolumbar spine disabilities.  However, the May 2010 VA examiner had elicited detailed description of flare ups for back and neck from the Veteran in accordance with Sharp, 28 Vet. App. at 33, in that the Veteran reported "flare ups [could] occur on a weekly basis pending upon activity level and weather" lasting "hours up to 1-2 days in duration."  Factors such as "[w]eather changes, cold weather . . . increased activity, particularly with over exertion and bending, lifting, reaching, or carrying," could were associated with cervical and thoracolumbar spine flare ups.  Therefore, the Board finds these examination reports adequate and that they also comply with the responsibilities set forth in Sharp, 29 Vet. App. at 33.  See also Jones, 23 Vet. App. at 382.   

In addition, the Board is cognizant of the Court's holding in Correia v. McDonald, which states that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  Nevertheless, as decided herein, the Veteran is in receipt of at least a compensable rating for all of his joint disabilities on appeal; therefore, the Board finds that a remand for this testing is not required. See Vilifranc v. McDonald, No. 15-0904 (decided January 5, 2017).

C.  Associated Neurological Complications 

As discussed, separate ratings for neurologic complications for cervical and thoracolumbar spine disabilities are available.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  During the pendency of the appeal, the RO assigned separate ratings for the Veteran's bilateral upper and lower extremities as associated with the service-connected cervical and thoracolumbar spine disabilities.  

The Veteran's right and left upper extremity radiculopathy is each assigned a separate 20 percent rating, effective May 5, 2015, under 38 C.F.R. § 4.124a, Diagnostic Code 8613.  Diagnostic Code 8613 rates neuritis of the radicular nerves.  A 20 percent rating is warranted when there is mild incomplete paralysis.  A 40 percent rating is warranted when there is moderate incomplete paralysis.  A 70 percent rating is warranted when there is severe incomplete paralysis.  Complete paralysis warrants a 90 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8613.  

The Veteran's right lower extremity radiculopathy is assigned a 10 percent rating, effective March 3, 2015.  His left lower extremity radiculopathy is assigned a 10 percent rating, effective December 30, 2009.  Both are evaluated under Diagnostic Code 8620.  

With regard to neuritis of the sciatic nerve, under Diagnostic Code 8620, a 10 percent rating is warranted for mild incomplete paralysis and 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8620 (2016).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  

Analysis

Bilateral Upper Extremities 

Based on the foregoing, the Board finds that the May 5, 2015 effective date for the assignment of 20 percent ratings for right and left upper extremity radiculopathy is in error, and that the correct effective date is March 3, 2015, the earliest date of clinical evidence revealing bilateral upper radiculopathy during the appeal period.  Prior to that date, the objective evidence of record fails to show bilateral upper radiculopathy due to the service-connected cervical spine disability.  See August 2007, September 2008, January 2009, February 2009, August 2011 and February 2015 VA examination reports.  While the October 2015 DBQ examiner remarked that December 22, 2008 EMG testing results were abnormal for right and left upper extremities, upon review of those EMG findings, the December 29, 2008 VA treating physician assistant determined that the findings were "consistent with bilateral carpal tunnel syndrome," but that those findings "did not show nerve impingement at the cervical level," indicating that such were not related to the service-connected cervical spine disability at the time.  Moreover, the May 2010 VA examiner recognized that the Veteran had bilateral carpal tunnel syndrome, but clarified that there were "no specific radiculopathy symptoms" pertaining to the upper extremities at that time.  The Board further observes that in the March 2012 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome, which was unappealed.  It was not until the March 3, 2015 Cervical Spine DBQ report (undated but received on the same day as the March 3, 2015 Spine DBQ report) when the Veteran was shown to have bilateral upper extremity radiculopathy due to the service-connected cervical spine disability.  Therefore, the Board finds that the Veteran is entitled to 20 percent ratings for his bilateral upper extremity radiculopathy as of March 3, 2015.  

As for a potentially higher rating for bilateral upper extremity radiculopathy as of March 3, 2015, the Board finds that the disability was manifested by no more than mild sensory and functional impairment, indicative of a 20 percent rating under Diagnostic Code 8613, without symptoms that more nearly approximate moderate incomplete paralysis.  In this regard, the May and December 2015 DBQ examiner found normal muscle strength (5/5) and deep tendon reflexes (2+) for both upper extremities.  Sensation to light touch also remained intact for upper extremities.  Both examiners evaluated that the severity of bilateral upper extremity radiculopathy was overall of "mild" severity.  The December 2015 DBQ examiner further reasoned that the Veteran was "not describing any loss of motor function or strength associated with radiculopathy symptoms of the upper extremities."  While the October 2015 DBQ examiner found decreased sensation testing for light touch as to the left inner/outer forearm and hand/fingers, all other upper extremity areas were tested normal to sensation as with deep tendon reflexes and muscle strength.  The October 2015 DBQ examiner concluded that all radicular groups were "normal" and showed no paralysis, incomplete or otherwise.  Therefore, as of March 3, 2015, the Veteran is entitled to no more than 20 percent ratings for his bilateral upper extremity radiculopathy.   

While the March 3, 2015 DBQ examiner evaluated the severity of bilateral upper extremity radiculopathy as "moderate," the Board finds that such finding was episodic at most in light of the above-referenced objective findings consistently reflecting bilateral upper extremity radiculopathy symptoms of no more than mild severity.  Further, while the March 3, 2015 DBQ examiner noted muscle atrophy due to service-connected cervical spine disability, he did not provide the location of the muscle atrophy or an explanation to clarify his finding, which is contradicted by the clinical records consistently finding no evidence of muscle atrophy as to all extremities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board assigns greater probative weight to the totality of the clinical evidence and finds that a rating in excess of 20 percent is not warranted for bilateral upper extremity radiculopathy.   

Left Lower Extremity 

Based on the foregoing, the Board finds that the December 30, 2009 effective date for the assignment of a 10 percent rating for left lower radiculopathy is in error, and that the correct effective date is December 9, 2008.  Prior to that date, the objective evidence fails to demonstrate left lower extremity radiculopathy, as the Veteran's left lower extremity showed normal muscle strength, reflex, and sensory loss testing results upon examination.  See August 2007 and September 2008 VA examination reports.  In the December 9, 2008 VA treatment note, the treating physician assistant observed that there was a positive finding for the left leg on straight leg raising test, and subsequently assessed that the Veteran had sciatica, although the exact date of that assessment is unclear from the available records.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 10 percent rating for left lower extremity radiculopathy as of December 9, 2008.      

As for a potentially higher rating for left lower extremity radiculopathy as of December 9, 2008, the Board finds that the Veteran's left lower radiculopathy was manifested by no more than mild sensory and functional impairment, indicative of a 10 percent rating under Diagnostic Code 8620.  Despite the Veteran's subjective complaints of numbness, the totality of the objective clinical evidence reflects no more than mild sensory and reflex deficits without trophic or motor changes in the left lower extremity during the pertinent appeal period.  At the January and February 2009 VA examinations, the Veteran tested normal for all tested extremities, including left lower extremity.  The left lower extremity also demonstrated normal muscle strength.  Detailed sensation examinations revealed normal light touch findings in the left lower extremity.  The August 2011 VA examiner evaluated that the Veteran's left lower radicular symptoms were overall of "mild" severity.  While the March 2015 DBQ examiner noted reduced muscle strength (3/5) pertinent to the left lower extremity (for hip flexion, knee flexion and extension, and great toe extension) and decreased sensation to light touch for the left feet/toes, subsequent examination reports in October and December 2015 reflect normal muscle strength (5/5).  Deep tendon reflexes were normal (2+) pertaining to the left lower extremity during the October 2015 DBQ report, which also showed normal sensation testing results for light touch.  The December 2015 DBQ examiner evaluated that the Veteran's sciatic nerves on the left side had "mild" incomplete paralysis as such neurologic symptoms "[did] not have any associated motor dysfunction or muscle weakness associated with radiculopathy symptoms" at the time, while the October 2015 DBQ examiner found that sciatic nerves on the left side were normal at the time of the examination.  Moreover, while the March 2015 DBQ examiner wrote that there was muscle atrophy due to service-connected thoracolumbar spine disability, he did not provide the location of the muscle atrophy or an explanation to clarify his finding, which is contradicted by the clinical records consistently finding no evidence of muscle atrophy as to all extremities.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Thus, based on the totality of the clinical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left lower extremity during the pertinent appeal period. 

Right Lower extremity 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for right lower extremity radiculopathy.   While the March 2015 DBQ examiner noted reduced muscle strength (3/5) pertinent to the right lower extremity (for knee flexion and extension, ankle plantar flexion and dorsiflexion, and great toe extension), the October 2015 DBQ examiner found normal muscle strength (5/5) and determined that deep tendon reflexes and sensation testing for light touch were also normal for the right lower extremity.  The October 2015 DBQ examiner found mild paresthesias and/or dysesthesias as well as mild numbness and found that all nerves affecting the lower extremities were "normal."  The December 2015 DBQ examiner further evaluated that the Veteran's "neurologic symptoms of the lower extremity radiculopathy pain" were "mild in the sense that they [did not] have any associated motor dysfunction or muscle weakness associated with radiculopathy symptoms."  The December 2015 DBQ examiner also found decreased deep tendon reflexes (1+) in the right knee and ankle, but with normal muscle strength and sensation testing for light touch for the right lower extremity, compatible with a finding of mild incomplete paralysis warranting a 10 percent evaluation.   Thus, based on the totality of the clinical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right lower extremity during the pertinent appeal period.  The Board has considered whether an earlier effective date than the currently assigned date of March 3, 2015 is warranted; however, the clinical evidence does not indicate the presence of right lower extremity radiculopathy prior to that date.   See August 2011 VA examination report (finding "left leg radicular symptoms" only based on a review of the June 2011 MRI report despite the Veteran's complaint of intermittent right leg pain); July 2012, December 2014, and February 2015 VA treatment notes (noting that there were no radicular symptoms in the lower extremities). 

The clinical evidence of record fails to demonstrate any other neurological implications from the Veteran's service-connected thoracolumbar or cervical spine disability.    

III.  TDIU 

Pertinent Law and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ). The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294   (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994)).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).


Analysis 

As decided herein, the Veteran is currently assigned a 10 percent rating for thoracolumbar spine degenerative disc disease prior to February 23, 2009 and a 20 percent from that date; 10 percent rating for cervical spine degenerative disc disease prior to May 27, 2010 and 20 percent rating from that date; 20 percent rating for left shoulder strain with degenerative changes from July 28, 2008; noncompensable ratings prior to July 28, 2008 and 10 percent ratings from that date for right and left knee patellofemoral syndrome; 10 percent rating for right knee patellofemoral syndrome with instability from April 1, 2010; 10 percent for adjustment disorder with mixed mood from April 8, 2009 to prior to April 1, 2010 and a 30 percent from that date; 30 percent rating for migraines from December 12, 2014; 10 percent rating for left lower extremity radiculopathy from December 9, 2008; 10 percent rating for right lower extremity radiculopathy from March 3, 2015; 20 percent rating for left upper extremity radiculopathy from March 3, 2015; 20 percent rating for right upper extremity radiculopathy from March 3, 2015; 10 percent rating for bilateral tinnitus; and noncompensable ratings for right ear hearing loss, right ankle sprain, and right elbow arthritis from January 15, 2007, April 9, 2008, and December 22, 2009, respectively. 

His combined disability rating is 30 percent prior to July 28, 2008; 50 percent from July 28, 2008 to prior to December 9, 2008; 60 percent from December 9, 2008 to prior to April 8, 2009; 70 percent from April 8, 2009 to prior to April 1, 2010; 80 percent from April 1, 2010 to prior to December 12, 2014; 90 percent from December 12, 2014 to prior to March 3, 2015; and 100 percent from March 3, 2015 to present. 

As of April 8, 2009, the Veteran has service-connected orthopedic disabilities affecting a single body system for the above purpose of one disability with at least 40 percent rating in combination.  See 38 C.F.R. § 4.16 (a)(3).  Accordingly, as of April 8, 2009, he meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities.

August 2007, September 2008, February 2009, and May 2010 VA examiners evaluating the cervical and thoracolumbar spine disabilities documented functional impairments, to include limitation in performing physical activities, due the Veteran's thoracolumbar and cervical spine disabilities.  For instance, the February 2009 VA examiner noted that the Veteran was limited to walking "1-3 miles" and that he complained of "neck pain especially when looking up at TV or up at the ceiling."  The May 2010 VA examiner described that the Veteran reported "the only things he [could not] do [was to] chop wood for long periods of time or lift weights" and that "[h]e [could] perform all functions [but that] it just t[ook] him awhile to complete everything."  These examiners also noted that the Veteran was employed on a full time basis performing building maintenance and that he lost zero to two days in a given year at those times of the examinations.
 
A July 2010 VA mental disorder examiner noted that the Veteran had a full time employment a mechanic and found "intermittent periods of inability to perform occupational tasks with associated decrease in work efficiency" due to service-connected adjustment disorder with mixed mood. 

The August 2011 VA Spine examiner found that the Veteran's thoracolumbar spine disability impacted the Veteran's ability to work because that condition "limit[ed] ability to bend and flex in awkward positions  . . . [thereby] limiting ability to maintain pace of work." 

At the December 2014 hearing, the Veteran averred that his service-connected cervical and thoracolumbar spine disabilities affected his work because he "[did] things slower than [he was] used to" and "[he was] not . . . as efficient as [he] could be."  See December 2014 Hearing Tr. at 5.  For instance, he "[could not] hold [his] head up very long without going back down to a neutral position" in his occupation working with "heating and air condition at the VA in Omaha."  See id.  

The February 2015 Cervical Spine DBQ examiner found functional impact due to the cervical spine disability based on the Veteran's report that he "miss[ed] work 12x [per] yr due to neck."  

In a March 2015 letter, the RO informed the Veteran the evidence and information necessary to substantiate a TDIU claim.  In the letter, the RO also requested that the Veteran complete and send an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  The Veteran did not send the requested VA Form 21-8940. 

In May 2015 DBQ reports for cervical and thoracolumbar spine disabilities, the examiner noted functional impact on the Veteran's ability to work based on missed days of work and "difficulty with raising his head and turning his neck" as well as limitation "in bending and stooping and lifting."  

In a June 2015 statement, the Veteran wrote that while his service-connected disabilities were "a big hindrance to [his] job," that he "[did] not necessarily disagree" with the denied claim of unemployability.  He also wrote that he "work[ed] as a heating and air conditioning equipment operator and repairer" that involved "a lot of ladder time," which was difficult with "tingling" and numbness in the hands and feet. 

In private chiropractic treatment notes dated from March 2014 through August 2015, the treating chiropractor frequently noted that the Veteran's "low back bother[ed] him most commonly after a long day of work."  

The December 2015 Peripheral Nerves DBQ examiner noted functional impairment due to missing "at least 30 days from work secondary to flareups of neck and back pain with radiculopathy symptoms," while noting that "the Veteran did not describe . . . periods of complete incapacity secondary to radiculopathy symptoms in the past year." 

In a February 2016 statement, the Veteran wrote that while he "missed a lot of work" due to service-connected migraine headaches, he "[did not] care about . . . . unemployability . . . as . . . it was the [VA] who first mentioned it."  He further wrote that he sought compensation for daily pain due to service-connected disabilities, "even though [he was] working."  

A September 2016 Headaches DBQ examiner noted that the Veteran missed "1-3 days [of work] a week" and that he had been "using comp and vacation time."  Functional impairment was found due to the missed work time and decreased productivity.  

A November 2016 Hearing Loss DBQ examiner found functional impact due to service-connected right ear hearing loss and noted that the Veteran was using "a walkie-talkie at work" and was still employed, although it was "at times difficult to understand the communication."  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.  

The competent evidence of record indicates that while the Veteran's various service-connected disabilities, including thoracolumbar and cervical spine disabilities as well was associated neurological and acquired psychiatric disabilities, impact the Veteran's ability to perform his job, it does not preclude him from doing so.  In this regard, the record indicates that the Veteran has been employed on a full time basis during the entire appeal period, and he has not submitted any evidence suggesting otherwise.  In the June 2015 statement, the Veteran expressed that while his service-connected orthopedic and neurological disabilities impaired his ability to perform his job, he was still employed as a heating and air conditioning operator.   In sum, the evidence of record indicates that the Veteran is still employed full time as a heating and air conditioning operator, as he has not submitted any evidence to demonstrate otherwise, or that he was marginally employed, by, for example, earning an annual income below the poverty threshold.   Evidence expected from a VA Form 21-8940, including the Veteran's occupational and educational history, that was requested in the RO's March 2015 letter, which might alter this finding, was not submitted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").   Moreover, the Veteran's current combined disability rating is 70 percent prior to April 1, 2010; 80 percent prior to December 12, 2014; 90 percent prior to March 3, 2015; and 100 percent from March 3, 2015 to present.  The Board finds that such combined evaluation contemplates therein the loss of working time from exacerbations or illnesses proportionate to the severity of the Veteran's various service-connected disabilities during the appeal period.  See 38 C.F.R. § 4.1.  Therefore, as the evidence preponderates against a finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment or otherwise limit him to marginal employment, entitlement to a TDIU is not warranted.   

The Veteran does not currently meet the percentage requirements for a TDIU prior to April 8, 2009.  38 C.F.R. § 4.16(b) (2016).  The Board has considered whether referral of the issue of entitlement to an extraschedular TDIU award from January 15, 2007 to April 7, 2009 should be referred to the Director of Compensation Services.  During that time period, while the Veteran's service-connected disabilities, to include cervical and thoracolumbar spine disabilities, bilateral knee disabilities, and left shoulder strain, affected his ability to perform physical functions in his employment, the record consistently reflects that the Veteran was employed on a full time basis in maintenance, and that he had missed no more than two days in a given year due to these disabilities.  See August 2007, September 2008, February 2009, and May 2010 VA examination reports.  The record does not reflect, and the Veteran has not otherwise submitted evidence illustrating, that he could not secure or follow gainful employment due to his service-connected disabilities prior to April 8, 2009.  Upon review of the evidence of record dated prior to April 8, 2009, it is not factually ascertainable that the Veteran could not secure or follow gainful employment due to his service-connected disabilities.  As such, referral for consideration of a TDIU award on an extraschedular basis prior to April 8, 2009 is not warranted.  Accordingly, the matter of entitlement to a TDIU is denied. 

ORDER

As of January 15, 2007, an initial 10 percent rating, but no higher, for thoracolumbar spine degenerative disc disease is granted. 
 
As of February 23, 2009, but no earlier, an initial 20 percent rating, but no higher, for thoracolumbar spine degenerative disc disease is granted. 

An initial rating in excess of 10 percent for cervical spine degenerative disc disease prior to May 27, 2010 is denied. 

As of May 27, 2010, but no earlier, an initial 20 percent rating, but no higher, for cervical spine degenerative disc disease is granted

As of March 3, 2015, but no earlier, a separate 20 percent rating for right upper extremity radiculopathy is granted.  

As of March 3, 2015, but no earlier, a separate 20 percent for left upper extremity radiculopathy is granted.  

As of December 9, 2008, but no earlier, a separate 10 percent rating for left lower extremity radiculopathy is granted. 

The assignment of a separate 10 percent rating for right lower extremity radiculopathy as of March 3, 2015 was proper.  

Entitlement to a TDIU is denied. 



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


